Citation Nr: 0510464	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  99-12 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed left eye disorder.  



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from August 17, 1967 to November 
28, 1967.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a November 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  


The RO determined, in pertinent part, that no new and 
material evidence had been submitted to reopen a claim of 
service connection for postoperative residuals of a myotomy 
for esotropia of the left eye.  

In March 2004, after adjudicating other issues then pending 
on appeal, the Board determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for postoperative residuals of a myotomy for 
esotropia of the left eye, and remanded the claim of 
entitlement to service connection therefor on a de novo basis 
to the RO for further development and adjudicative action.  

In December 2004 the RO denied entitlement to service 
connection for postoperative residuals of a myotomy for 
esotropia of the left eye on a de novo basis.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim of service 
connection for postoperative residuals of a myotomy for 
esotropia of the left eye, obtained all relevant and 
available evidence identified by him, and provided him a 
full, complete and appropriate VA medical examination, all in 
an effort to assist him in substantiating his claim.  

2.  Preexisting left eye esotropia did not permanently worsen 
in service.

3.  The probative and competent medical evidence of record 
establishes that the veteran does not have a chronic acquired 
variously diagnosed left eye disorder which has been linked 
to service on any basis.  


CONCLUSION OF LAW

A chronic acquired variously diagnosed left eye disorder was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1132, 1153, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records for active duty from 
August 17, 1967 to November 28th of that same year include a 
report of medical examination at entry into active duty on 
August 17, 1967.  That report shows that upon examination, 
the veteran was noted for a scar on the forehead, defective 
distant vision and esotropia.  These disorders were not 
considered to be disabling at that time.  Distant left eye 
vision was found to be 20/25, which was corrected to 20/20.  

On September 21, 1967, the veteran was seen with complaint of 
a history of having to squint for many years, for which he 
had had 4 surgeries from the age of 5, with morning headaches 
and sometimes double vision lately.  Upon ophthalmology 
consultation, notation was made that the left eye, "go['s] 
in," and that prior to service he had had several operations 
for his eyes.  The veteran was thought to have left 
hypotropia and right esotropia, with conjunctivitis.  It was 
recommended that he have no duty which would require the use 
of binocular vision.  Later in September 1967, the veteran 
was given eye drops for esotropia.  At that time, a surgical 
plan was a right lateral rectus resection, 8 mm, explore the 
nodes, and myotomy, 80 percent, with notation that scars were 
apparent over all four recti.  

On October 2 1967, the veteran underwent a left lateral 
rectus resection of 8 mm, with marginal myotomy of the left 
medial rectus and a 2/3rd myotomy of the left inferior 
oblique.  The veteran tolerated the procedure without 
complication noted.  Additional post-operative complaint or 
treatment is not shown.  

In October 1967, Medical Board proceedings were initiated 
regarding a disorder not pertinent to the instant appeal.  In 
November 1967, the Medical Board found that he was unfit for 
military service for disability not pertinent to the appeal, 
and he was discharged from duty effective on November 28, 
1967, without reference to an eye disorder.  

Service connection for right and left eye disorders, 
including left eye esotropia, were denied in a June 1968 
rating decision of the VA RO.  

The post service medical evidence includes VA treatment 
records dated from 1995 to the present, showing treatment for 
various left eye disorders, including hyperopia, astigmatism, 
presbyopia, cataracts, esotropia, dermatochalasis, eye spasm, 
and diplopia.  No evidence of record associates any left eye 
disorder with the veteran's prior military service.  

On VA eye examination in April 1999, the veteran's service 
medical records were reviewed.  Reference was made to the 
veteran's assertion that the October 1967 surgery was 
performed on the "wrong" eye.  The examiner noted that 
surgery for the correction of esotropia is routinely 
performed in the military, and explained that the muscles of 
both eyes are involved in esotropia and eye muscle imbalance.  
The examiner noted that while the initial September 1967 plan 
was to do horizontal muscle surgery on the right eye, with 
vertical muscle surgery on the left eye, it was probably felt 
on the October 1967 day of service that it would be simpler 
to do all of the muscles of one eye.  The examiner 
specifically determined that the veteran was wrong in his 
assertion that he had surgery in October 1967 for the 
"wrong" eye.  The examiner noted that this was, "not 
accurate," since the surgery was for an eye condition which 
involved both eyes together, and that surgery on one eye will 
affect the other eye equally.  

The veteran, his service medical records, and documented 
clinical history were again carefully reviewed on VA eye 
examination in June 2004.  He was found to have hyperopia, 
astigmatism, presbyopia, cataracts, esotropia, 
dermatochalasis, left eye spasm by history, and diplopia.  
However, the VA eye examiner was of the medical opinion that 
none of these disorders and claimed disorders are related to 
his prior service or to the October 1967 eye surgery in 
service.  The VA examiner again revisited the veteran's 
assertion that his October 1967 eye surgery was performed on 
the "wrong" eye, or in someway, inappropriate.  The 
examiner determined that while surgery was planned for both 
eyes, service medical records include no comment as to why 
the actual surgery was performed only on the left eye.  The 
examiner points out, as was essentially pointed out on VA eye 
examination in April 1999, that lateral and medial rectus eye 
surgery can be expected to have the same result whether done 
on the right eye or the left eye, due to the muscle being 
yoked together.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

Congenital or developmental defects as such are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).


Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2003).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2004).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.



The Board notes that the CAVC held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the appellant's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(a).


If the disease or injury at issue is not noted on the 
entrance examination, a two-pronged test is for consideration 
in determining whether the presumption of soundness has been 
rebutted.  First, VA must show by clear and unmistakable 
evidence that the disease or injury existed prior to service.  
Second, VA must show by clear and unmistakable evidence that 
the pre-existing disease or injury was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
claim of service connection for a chronic acquired variously 
diagnosed left eye disorder.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The CAVC has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA as to the claim on appeal, 
and that the Board's decision to proceed in adjudicating the 
claim on appeal does not prejudice the veteran in its 
disposition.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  


In this case, the veteran filed his claim in October 1997.  
The RO denied the claim in a March 1998 rating decision.  The 
RO didn't issue notice to the veteran of VA's duty to assist 
and other VCAA responsibilities until a letter dated in March 
2004.  While this was after the initial denial of service 
connection in March 1998, the claim was reconsidered on a de 
novo basis in a December 2004 supplemental statement of the 
case (SSOC).  As such, the timing of the VCAA notice comports 
with the CAVC's holding in Pelegrini, supra. 

The substance of the notice is satisfactory as well.  
Specifically, the March 2004 VCAA letter advised the veteran 
of his need to identify or submit evidence, primarily a 
medical nexus opinion which links any current left eye 
disorder with his prior service or eye surgery made available 
to him in service.  This notice also informed him that VA 
would attempt to obtain any evidence that he identifies.  

The RO requested that the veteran send VA any information he 
may have pertinent to his claim on appeal.  He advised that 
all his treatment has been with VA, and the RO obtained all 
identified treatment records.  The RO also provided him with 
a toll-free telephone number should he require additional 
information or answers to questions relevant to his claim.  
There is no report of contact to show that he called with any 
question regarding this notice; no reply is of record.  

Consistent with the duty to assist, the RO scheduled the 
veteran for VA eye examinations, with nexus opinions, in 
April 1999 and June 2004.  Once all of the above was 
completed, the RO denied the claim of service connection for 
a left eye disorder.  

The December 2004 supplemental statement of the case (SSOC) 
and prior decisions, notices, statement of the case and 
SSOC's, advised the veteran of the evidence considered and 
the reasons and bases for the denial of his claim.  The 
December 2004 SSOC advised the veteran of all appropriate 
regulations governing entitlement to service connection for 
postoperative residuals of a myotomy for esotropia of the 
left eye, including a recitation of 38 C.F.R. § 3.159, with 
reference to the relevant sections of the United States Code, 
as well as specific reference to the results of all VA 
examinations.  


No additional medical evidence was identified or received, 
other than arguments of the veteran and his representative, 
after the December 2004 SSOC.  As such, VA has obtained all 
relevant records in support of his claim, and no further 
notification or development action is indicated.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VCAA requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

Finally, in this case, the record already contains sufficient 
medical evidence upon which to adjudicate the claim on 
appeal.  Neither the veteran nor his representative have 
identified additionally available medical evidence relevant 
to the claim that has not already been obtained.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

The Board is satisfied that all necessary development 
pertaining to the claim on appeal.  


Service Connection

Service medical records unquestionably demonstrate that the 
veteran was found to have esotropia of both eyes, with a 
history of corrective eye surgery since childhood, upon 
examination at entry into active duty on August 17, 1967.  
Moreover, the veteran does not argue that his left eye 
esotropia was incurred in service.  Accordingly, the veteran 
is not entitled to any presumption of sound condition at 
entry into service in August 1967, and service connection on 
a direct incurrence basis may be denied without the necessity 
of prolonged analysis.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  Service medical records demonstrate that the 
veteran's left eye esotropia preexisted service, and was not 
incurred therein.  

The veteran also asserts, indirectly, that that his 
preexisting left eye esotropia was aggravated in service when 
he had surgery in October 1967 for this condition.  This 
theory of entitlement to service connection was originally 
denied in a June 1968 RO rating decision.  Although that 
decision became final, the Board reopened the claim in March 
2004, based on new and material evidence-medical evidence of 
cataracts, which the veteran asserted were residuals of the 
October 1967 surgery.  

In a VCAA letter of March 2004, the veteran was specifically 
asked to identify or submit medical evidence in support of 
his claim on assertions.  He has submitted no credible 
medical evidence in support of the claim.  As such, the claim 
may have been denied on that basis alone.  See Pond v. West, 
12 Vet. App. 341, 346 (1999) (To establish service connection 
for a disability, a claimant must submit (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury).  

However, in this case, the VA generously provided the veteran 
with at least two eye examinations, to include a close review 
of his service medical records.  Both in April 1999 and June 
2004, the veteran, his eyes, and his service medical records 
were examined and reviewed with an eye to his claims and 
assertions on appeal.  
Both VA eye examiners gave medical opinions which weigh 
heavily against the claim on appeal.  Both the April 1999 and 
the June 2004 VA eye examination reports shows the medical 
specialists found that there is no basis for the veteran's 
assertion that his October 1967 eye surgery was in any way, 
"wrong" or inappropriate, even though the pre-operative 
plan was to conduct surgery on both eyes, when the actual 
operation report indicates that only the left eye was 
involved.  Both examiners attempted to explain that with an 
eye disorder such as esotropia, lateral and medial rectus eye 
surgery can be expected to have the same result whether done 
on the right eye or the left eye-the October 1967 election 
is not shown to be of any consequence.  

The salient point is that the service medical records show 
merely that the veteran was generously provided access to eye 
surgery while in service in an attempt to correct an eye 
disorder which he had had since childhood, and service 
medical records do not show that that surgery was in any way 
unsuccessful, or resulted in the aggravation of the 
underlying condition.  The lack of post service treatment 
from November 1967 to 1995 supports this conclusion as well, 
as does the medical opinion of June 2004.  The June 2004 VA 
examiner was specifically of the medical opinion that no 
current left eye disorder was incurred in service, or the 
result of the veteran's October 1967 eye surgery.  

Service connection for the aggravation of a preexisting left 
eye disorder in service is not supported by any credible 
evidence of record, including the service medical records and 
the VA medical opinions of April 1999 and June 2004.  In 
finding so, the Board notes that the veteran's in-service eye 
surgery was performed on October 2, 1967, and postoperative 
notes are silent for any complication of the surgery.  

Service medical records of October and November 1967 are 
entirely negative for any left eye complaint or residual or 
complication of the October 2, 1967 surgery.  Similarly, the 
claims file does not contain, and the veteran does not 
identify, any remote post-service eye treatment from November 
1967 to 1995, nearly thirty years later.  


The United States Court of Appeals for the Federal Circuit 
(CAFC) has also recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  In this case on appeal, all of the credible 
medical evidence-including service medical records and VA 
medical opinions of April 1999 and June 2004-weigh against 
the veteran's lay assertions to the contrary.  

This medical evidence outweighs the veteran's lay opinion of 
medical pathology and nexus.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinions of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Without a showing of a current left eye disorder which is due 
to service, aggravated therein, or the result of in-service 
surgery in October 1967, the claim on appeal must be denied.  
Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  

In this case, the preponderance of the evidence is against 
the claim, thus, there is no benefit of the doubt which must 
be given to the veteran.  38 U.S.C.A. § 5107; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed left eye disorder is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


